Citation Nr: 0206485	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  92-23 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee patellectomy, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from October 1974 to April 
1979.

This appeal arises from a January 1992 decision of the St. 
Louis, Missouri, Regional Office (RO), of the Department of 
Veterans Affairs (VA), which reduced the disability rating of 
the veteran's post-operative residuals of left knee 
patellectomy from 20 to 10 percent.  By decision of August 
1993, the Board restored the 20 percent evaluation effective 
from April 1992, and remanded the issue of entitlement to an 
increased rating for additional development.

By rating decision of February 1994, the RO denied an 
increased rating, and on return to the Board, the case was 
remanded for further development in September 1994, and again 
in July 1996 and January 1998.


FINDINGS OF FACT

1.  All relevant available evidence necessary for resolution 
of the veteran's claim has been obtained by the RO.  There 
has been appropriate notice, and there is no indication of 
additional evidence that could be obtained that would affect 
the outcome as to this issue.

2.  The veteran is shown to have arthritis of the left knee 
confirmed by x-ray findings of degenerative joint disease 
with a related functional limitation due to pain on motion.  

3.  The veteran is not shown to have more than moderate 
recurrent subluxation or lateral instability of the left 
knee.



CONCLUSION OF LAW

1. The schedular criteria for the assignment of a separate 20 
percent rating for the service-connected post-operative 
residuals of left knee patellectomy manifested by 
arthritis with painful motion have been met.  38 U.S.C.A. 
§§ 1155, 5107(b), 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5256, 5259, 5260, 5261 (2001); 
VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56703 (1998); 
VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

2. The schedular criteria for the assignment of a rating 
higher than 20 percent for the service-connected post-
operative residuals of left knee patellectomy manifested 
by recurrent subluxation or lateral instability have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran has a history of left knee patellectomy as a 
result of a motor cycle accident sustained in June 1978.  
During the course of this appeal, the case has been remanded 
several times and the veteran has had numerous VA 
examinations.  The more salient medical reports with regard 
to the claim being considered in this appeal are discussed 
below.

Pursuant to an August 1993 remand by the Board, the veteran 
underwent VA examination in January 1994.  He complained of 
occasional locking and swelling in the left knee, with 
constant pain ameliorated with Motrin.  Physical examination 
revealed a transverse incision over the distal femur 
consistent with patellectomy.  No gross swelling or joint 
effusion were noted.  Alignment was normal and ligaments 
appeared to be grade 0.  Range of motion was noted on the 
left knee passively to full extension, but actively there was 
a 10 degree extensor lag.  Diagnoses of patellectomy 
secondary to comminuted fracture, and degenerative arthritis 
of the left knee mild to moderate were noted.  X-rays were 
referenced, but not attached.  A February 1994 rating 
decision continued the 20 percent rating.

In September 1994, the Board remanded the case a second time, 
finding the January 1994 medical examination inadequate for 
rating purposes.  Specifically, the Board required another VA 
orthopedic examination, procurement of January 1994 x-rays, 
range of motion testing, the examiner's assessment of the 
effect of the disability on the veteran's ordinary 
activities, and consideration of functional impairment.

In April 1995, the veteran underwent VA examination.  He 
disclosed employment as a maintenance technician at a plant.  
The veteran complained of very little strength in the left 
leg, and that he had to take steps one at a time.  He 
reported occasional swelling of the leg, with discernible 
changes in the weather, giving way with some falling 
especially when walking backwards, popping and clicking.  
Range of motion testing showed extensor lag of 5 to 10 
degrees, and flexion of 5 to 125 degrees.  Ligaments were 
stable at grade 0 throughout, and joint spaces well 
preserved.  X-rays showed absence of the patella but no 
evidence of severe degenerative disease.

In July 1995, the RO requested that the examiner comment on 
the functional impairment of the disability as instructed by 
the remand, and the veteran underwent a joints examination.  
He complained of pain and weakness mainly with walking, 
squatting and climbing stairs, walking very slowly due to 
generalized pain, swelling, giving way on walking, with two 
episodes of falling within the preceding months.  

On physical examination no swelling was observed, and no 
deformity with the exception of the transverse surgical scar.  
Range of motion testing showed flexion of 5 to 125 degrees.  
Diagnosis was status post patellectomy of the left knee with 
residual difficulty walking secondary to pain and weakness.  
The examiner noted that this interfered with ordinary 
activities and daily activities at work due to slow walking, 
difficulty climbing steps, inability to kneel and weakness of 
the left knee.  No opinion was offered on the effect of the 
disability on the veteran's employment.  By decision of 
September 1995, the RO continued the 20 percent rating.

In October 1995, the veteran underwent VA examination for 
back pain.  During the course of this examination, the 
examiner noted that the veteran walks with a brace on the 
left knee and bandages for severe venous insufficiency.  
Diagnosis was post-traumatic absence of the patella with an 
unstable left knee.

VA knee examination of the same date noted that the veteran 
walked with a limp, and reported giving way, occasional 
locking, and continuous pain.  Objective findings were a 
swollen left knee, severe venous insufficiency, and 
variscosities extending above the knee in the left thigh.  
Lateral instability was noted, with joint instability, and 
the cruciate tendons appeared undamaged.  No subluxation was 
noted.  Range of motion of the left knee was flexion of 120 
degrees, and extension within 20 degrees of normal.  X-rays 
showed mild degenerative joint disease evidenced by mild 
joint space narrowing laterally.

VA examination later in October 1995 at the RO's request 
showed complaints of pain and weakness on walking, squatting, 
and climbing stairs, slow gait; occasional swelling, and 
giving way.  Range of motion was recorded as flexion of 5 to 
125 degrees.  The examiner noted a diagnosis of status post 
patellectomy at the left knee with residual difficulty 
walking secondary to pain and weakness, which was noted to 
interfere with the veteran's ordinary activities as well as 
his daily activities due to slow walking, difficulty climbing 
steps, weakness of left knee, and inability to kneel.

Upon return to the Board in July 1996, the case was remanded 
to allow the RO to address pertinent findings in the October 
1995 back examination, to preserve the veteran's procedural 
rights under 38 C.F.R. 19.31 (1995), to allow extraschedular 
evaluation by the RO; to afford consideration of a separate 
rating for the left patellectomy scar, and to allow for 
compliance with its prior remand for evaluation of functional 
disability of the left knee under DeLuca v Brown, 8 Vet. App. 
202 (1995), a recently decided case.

Thereafter, a November 1996 VA examination, done with review 
of the claims file, showed complaints of continuous pain and 
weakness in the left extremity.  Employment as a mechanic was 
reported, with difficulty raising himself off the ground 
while doing work because of weakness and pain in the left 
leg.  He frequently used a knee brace for support, and 
received chiropractic treatment every other month.   
Objectively, no swelling, lateral instability, loose motion, 
or malunion were noted.  There was minimal crepitus with 
flexion and with lateral pressure on the knee, and pain was 
noted with pressure on the medial aspect of the left knee.

Range of motion studies showed left knee flexion to 120 
degrees with a pressure sensation, and extension 30 degrees 
short of full extension, with pain.  X-rays showed mild 
degenerative arthritis with articular irregularity and 
minimal hypertrophic spurring.  As regards functional 
ability, the examiner noted that the veteran is severely 
affected in his work as a mechanic, limited by constant pain 
and decreased range of motion in the left knee.

In March 1997, the RO requested another VA examination to 
resolve seemingly inconsistent range of motion findings of 
the November 1996 examination.  The examiner reviewed the 
previous VA examinations.  The veteran complained of 
continuous pain, difficulty and exacerbation of pain while 
working, and with other activities such as walking or 
running, frequent giving way.

Objectively, no swelling, joint effusion, subluxation, or 
lateral instability were noted.  Range of motion showed 
flexion of 140 degrees and extension limited by 10 degrees.  
Radiographic finding was mild degenerative joint disease.  
There was a 10 degree loss of extension as compared to the 
previous finding of 30 degrees in November 1996 examination.

A March 1998 VA orthopedic examination, done with review of 
the medical records by the examiner, showed complaints of 
intermittent swelling and weakness of the left knee.  The 
veteran reported being able to walk one or two blocks before 
onset of weakness of the left knee, with pain.  He reported 
mild fluid collection in the left knee, and denied any 
redness or warmth.  No locking, recurrent subluxation or 
dislocation were reported.  He complained of instability, 
flare-ups two or three times a week exacerbated by prolonged 
standing, walking, or cold weather, alleviated with rest and 
Motrin as needed.  Additional limitation of motion or 
functional impairment during flare-ups was described as 
inability to do anything until the swelling goes down.  He 
did not use a cane or assistive device.

Regarding employment, the veteran reported working 48 hours a 
week as a mechanic, with difficulty standing up for the 
entire day as required.  He reported an inability to keep his 
prior jobs as a mechanic because he was unable to stand for 
prolonged periods of time, as required.

Objective examination showed no pain on range of motion 
exercises, with full mobility of the left knee, and favoring 
the right side when squatting and rising, with discomfort and 
guarding of the knee.  The examiner noted that there was no 
additional limitation of motion by pain, fatigue, weakness or 
lack of endurance, and no edema or tenderness.

Functional limitations on the joint were described as the 
veteran's refusal to do a full squat without using hand 
support.  Gait was observed as appropriate when standing or 
walking.  There were no callosities, skin breakdown, or 
unusual shoe wear patterns.  There was no ankylosis, no 
variation in leg length, and no inflammatory arthritis.  No 
crepitus was noted during range of motion exercises, but a 
mild amount of effusion was noted over the left knee joint.  
Flexion was 140 degrees bilaterally, and extension 5 degrees 
short of 0 degrees.  There was mild lateral instability of 
the left knee, with mild laxity of the lateral collateral 
ligament.  No valgus or varus abnormality was shown in the 
neutral position or with 30 degrees flexion.  Drawer's sign, 
Apley's, Lachman's and McMurray's tests were all negative.  
X-rays showed articular irregularity with minimal 
hypertrophic spurring on the left knee.  Diagnoses were 
degenerative joint disease of the left knee, absent left 
patella, and mild laxity of the left lateral collateral 
ligament.


Analysis

Duty to Assist

Preliminarily, the Board notes that during the pendency of 
this claim, the Veterans' Claims Assistance Act of 2000 
(VCAA) was signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The Board observes that, during the course of this appeal, 
the veteran was afforded numerous VA examinations.  In 
addition, the record includes all pertinent medical records 
identified by the veteran, reports of VA orthopedic 
examinations, and additional records consistent with the 
Board's remands with respect to the issue under 
consideration.  When considered with all other evidence of 
record, they contain sufficient clinical findings in order to 
properly evaluate the left knee disability.

Additionally, all facts have been sufficiently developed, and 
no further assistance to the veteran is required to comply 
with the duty to assist as mandated by the VCAA.  In this 
regard, the Board notes that by virtue of the rating 
decisions, Statement of the Case, Supplemental Statements of 
the Case, as well as other notices issued during the pendency 
of the appeal, including a specific VCAA notice dated in 
August 2001, the veteran and his representative have been 
advised of the law and regulations governing the claim, and 
the basis for denial of the claim.

The Board recognizes the veteran's arguments in a Statement 
of Representative dated in May 2002, of inadequate review of 
medical records in the most recent March 1998 VA examination.  
However, in paragraph A of the March 1998 VA examination, the 
examiner indicated Review of Medical Records, and included a 
summary of same.  The Board is satisfied that this reflects 
adequate review of the medical records.  The extensive record 
on appeal indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
the claim.  VCAA, 38 U.S.C.A. § 5103A(a)(2) (VA is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.")  There has been substantial compliance with the VCAA 
and implementing regulations.  Accordingly, there is no 
prejudice to the veteran in not having undergone additional 
VA evaluations, and no further assistance is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

Adjudication of this appeal, without remand to the RO for 
further consideration under the new law, poses no risk to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (to the same effect).


Ratings Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various 
disabilities. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where entitlement to compensation has already been 
established, as in this case, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board considers all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran.  Schafrath, supra.

The Board must determine whether the weight of the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event.  However, if the 
weight of the evidence is against his claim, the claim must 
be denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca, 
supra.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  However, in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. 

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

The General Counsel in VAOPGCPREC 9-98 also held that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa.  

Traumatic arthritis is rated as analogous to degenerative 
arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis is rated on the limitation of motion 
of the affected joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

There are three circumstances under which compensation may be 
available for degenerative changes: (1) where limitation of 
motion meets the criteria in the diagnostic code(s) 
applicable to the joint(s) involved, the corresponding rating 
under the code(s) will be assigned; (2) where the objectively 
confirmed limitation of motion is not of a sufficient degree 
to warrant a compensable rating under the applicable code(s), 
a rating of 10 percent will be assigned for each major joint 
or group of minor joints affected to be combined, not added 
under DC 5003; or (3) where there is no limitation of motion, 
a rating of 10 percent or 20 percent, depending on the degree 
of incapacity, may still be assigned if there is x-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joints.  Hicks v. West, 8 Vet. App. 417, 420 
(1995).  

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  A 10 percent rating contemplates a knee 
disability which is slight in nature, as would be manifested 
by impairment of the knee with slight recurrent subluxation 
or lateral instability (Diagnostic Code 5257), removal of 
symptomatic semi-lunar cartilage (Diagnostic Code 5259), leg 
flexion limited to 45 degrees (Diagnostic Code 5260), leg 
extension limited to 10 degrees (Diagnostic Code 5261), 
impairment of the tibia or fibula, by either nonunion or 
malunion, with slight knee disability (Diagnostic Code 5262) 
or genu recurvatum (Diagnostic Code 5263).  

A 20 percent rating is warranted for impairment of the knee 
with moderate recurrent subluxation or lateral instability 
(Diagnostic Code 5257), dislocated semilunar cartilage with 
frequent episodes of "locking" pain, and effusion into the 
joint (Diagnostic Code 5258), leg flexion limited to 30 
degrees (Diagnostic Code 5260), leg extension limited to 15 
degrees (Diagnostic Code 5261) or impairment of the tibia or 
fibula, by either nonunion or malunion, with moderate knee 
disability (Diagnostic Code 5262).  

A 30 percent rating is warranted for ankylosis of the knee 
with favorable angle in full extension or slight flexion 
(Diagnostic Code 5256), impairment of the knee with severe 
recurrent subluxation or lateral instability (Diagnostic Code 
5257), leg flexion limited to 15 degrees (Diagnostic Code 
5260), leg extension limited to 20 degrees (Diagnostic Code 
5261) or impairment of the tibia or fibula, by either 
nonunion or malunion, with marked knee disability (Diagnostic 
Code 5262).  

A 40 percent rating is warranted for ankylosis of the knee 
with unfavorable angle in flexion between 10 and 20 degrees 
(Diagnostic Code 5256), leg extension limited to 30 degrees 
or impairment of the tibia or fibula by nonunion with loose 
motion requiring brace (Diagnostic Code 5262).  

Finally, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, a 
separate rating may also be assigned for functional loss of 
use of the knee due to weakness, excess fatigability, 
incoordination, pain or pain on movement. See DeLuca, supra. 

A finding of functional loss due to pain must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant." 38 C.F.R. § 4.40.  The symptoms enunciated 
in 38 C.F.R. § 4.45, which include pain on movement and 
swelling and recognize the knee as a major joint for purposes 
of rating disability from arthritis, overlap the symptoms 
recognized in Diagnostic Code 5003.  The symptoms enunciated 
in 38 C.F.R. § 4.59, which include painful motion due to 
arthritis, also overlap the symptoms recognized in Diagnostic 
Code 5003. See Hicks, 8 Vet. App. at 420 (the schedular 
criteria of Diagnostic Code 5003 must be read in conjunction 
with the provisions of 38 C.F.R. § 4.59).

A full range of motion of the knee is measured from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate I.  The veteran's most recent examination was performed 
with review of his claims file by the examiner.


Left Knee Arthritis

The Board finds that the totality of the evidence supports 
the assignment of a 20 percent rating and no higher, for 
arthritis with pain and limitation of motion in the left knee 
under Diagnostic Code 5261, separate from the 20 percent 
rating assigned under DC 5257.  Although the veteran is 
currently in receipt of a 20 percent rating for his left knee 
under 38 C.F.R. § 4.71a, DC 5257, the Court has indicated 
that DC 5257 "is not predicated on loss of range of motion, 
and thus §§ 4.40 and 4.45, with respect to pain, do not 
apply." Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Because 
the RO has considered loss of range of motion, arthritis, and 
instability as symptoms of the veteran's service-connected 
left knee disability, and because impairment due to painful 
motion is not contemplated by a rating under DC 5257, the 
Board will grant the veteran an additional, separate, 
compensable rating for his service-connected left knee 
disability under DC 5261. VAOPGCPREC 23- 97.

The overall evidence shows that during the entire appeal 
period, the veteran has left knee arthritis confirmed by x-
ray findings of mild degenerative joint disease, shown by the 
evidence to be productive of pain causing great difficulty in 
performing prolonged standing and kneeling required in his 
job as an auto mechanic.  As discussed above, the arthritis 
of the veteran's knee is evaluated based on actual limitation 
of motion or functional loss due to pain under DC's 5003, 
5010, 5260, 5261.

The record reflects that the veteran has consistently 
complained of continuous pain in both flexion and extension 
of the left knee, and extension was generally shown in VA 
examinations as limited mostly between 5 and 10 degrees with 
severe pain, and x-ray findings of arthritis, warranting at 
least a 10 percent rating under DC 5261.  However, the Board 
observes that VA examination reports have not been very 
helpful, despite repeated requests by the Board in several 
remands.  On the other hand, the Board notes that the veteran 
has complained consistently of disabling pain on 
exacerbation, functional losses caused by pain, and described 
his difficulties with numerous daily activities in working, 
walking and using stairs.  The Board finds that the record is 
sufficient to assess the disability, and rather than delay 
this case unnecessarily, based on the totality of the 
evidence of record, and giving the veteran the benefit of the 
doubt, as best as the Board can determine, the record 
indicates that the veteran's overall left knee disability 
picture, including functional impairments such as weakness, 
excess fatigability, incoordination, and pain (and excluding 
instability, separately discussed below), results in a 
general disability picture best equated to limitation of 
extension to at least 15 degrees, warranting a 20 percent 
rating.  Consequently, given the demonstrated findings of 
arthritis, the report of the limitations in his employment, 
as well as other  subjective reports of disabling pain on 
prolonged activity or standing, the Board finds that service-
connected disability picture warrants the assignment of the 
higher rating of 20 percent under DC 5261.  See 38 C.F.R. 
§ 4.59; See also 38 C.F.R. §§ 4.40, 4.45;  DeLuca, 8 Vet. 
App. at 205-7; Lichtenfels, 1 Vet. App. at 488; VAOPGCPREC 
23-97 and VAOPGCPREC 9-98.

A higher 30 percent rating is unwarranted.  The evidence does 
not demonstrate that the veteran's left knee experiences 
sufficiently reduced extension (to 20 degrees) or equivalent 
functional losses to warrant an evaluation higher than 20 
percent under Diagnostic Code 5261.  Although the veteran 
asserted being unable to keep his job because he is unable to 
stand for prolonged periods of time, he indicated working 48 
hours a week as a mechanic.  In his most recent March 1998 
examination, there was full mobility of the knee on range of 
motion testing, and swelling was noted as intermittent.  
Although limited by 20 degrees in October 1995, VA 
examination two weeks later showed findings of extension 
limited to 5 degrees.  Although extension was limited by 30 
degrees in a November 1996 VA examination, yet, on RO 
requested review of this finding that appeared to be 
inconsistent with all prior findings, a March 1997 
examination noted findings of extension limited to 10 
degrees.  Thus the Board notes that these higher limitations 
are not reflective of the general disability picture, which 
is most consistently reported in VA examinations as between 5 
and 10 degrees limitation of extension.  Any exacerbations 
are therefore adequately accounted for in the next higher 
evaluation of 20 percent.  

In addition to the Diagnostic Codes pertaining to limitation 
of motion, the Board also has considered the applicability of 
other potentially applicable diagnostic codes providing for 
assignment of ratings higher than 20 percent.  However, in 
the absence of clinical evidence or disability comparable to 
left knee ankylosis, impairment of fibula or tibia, or genu 
recurvatum, evaluation under Diagnostic Codes 5256, 5262 or 
5263 respectively, are all inapplicable.


Left Knee Instability

The veteran's service-connected left knee disability has been 
rated as 20 percent disabling pursuant to the provisions of 
38 C.F.R. § 4.71a, DC 5257.  Under this Diagnostic Code, 
slight recurrent subluxation and lateral instability warrants 
a 10 percent evaluation.  A 20 percent rating requires 
moderate recurrent subluxation and lateral instability, and a 
30 percent evaluation requires severe instability.  

The Board finds that the preponderance of the evidence does 
not support the assignment of a rating higher than 20 percent 
for the left knee on the basis of instability under 
Diagnostic Code 5257.

The evidence of record contains no objective evidence of 
instability beyond the moderate instability contemplated by 
the currently assigned 20 percent evaluation.  As noted, the 
Court has held that the provisions of 38 C.F.R. §§ 4.40 and 
4.45 regarding functional loss due to pain on use or due to 
flare-ups, are not for application in a rating (such as this) 
which is not predicated on range of motion. See Johnson, 
supra.  The evidence does not show that the veteran meets the 
criteria for the next higher 30 percent rating under 
Diagnostic Code 5257.  

In this regard, the Board notes that the most recent March 
1998 VA examination reported no subluxation.  That the knee 
is unstable is evident from the veteran's subjective account 
of use of a brace, giving way, guarding on squatting and 
rising, and objectively noted mild laxity of the lateral 
collateral ligaments in the March 1998 VA examination.  
However, in that examination, objective tests for Drawer's 
sign, Apley's sign, Lachman's and McMurray's tests were all 
negative, and no subluxation or locking of the knee was 
noted.  Although he uses a brace, it appears that the veteran 
can ambulate without the use of a cane or assistive devices.  
Moreover, the laxity of the collateral ligaments was 
consistently noted as mild by the examiner.  Consideration of 
the veteran's moderate instability are adequately compensated 
for by assignment of the higher 20 percent rating under DC 
5257, and the veteran has pointed to no evidence which is 
consistent with severe instability or subluxation, warranting 
a 30 percent rating.

The RO expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1), and the Board has also considered 
whether the veteran is entitled to an increased disability 
evaluation for his left knee disability on an extra-schedular 
basis.  The Board concludes that the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards." Id; Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this regard, the Board finds that there has been 
no showing by the veteran that his left knee disability, 
standing alone, has resulted in a marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Although working 
was difficult, the veteran reported working 48 hours a week 
in the March 1998 VA examination.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.




ORDER

A separate 20 percent rating for the service-connected post-
operative residuals of left knee patellectomy on the basis of 
arthritis with painful motion is granted, subject to the 
regulations governing the payment of VA monetary benefits.  

An increased rating greater than 20 percent for the service-
connected post-operative residuals of left knee patellectomy 
on the basis of recurrent subluxation or lateral instability 
is denied.


		
	J. A. MARKEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

